Citation Nr: 0814134	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  03-06 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to Dependents' Educational Assistance (DEA) 
pursuant to 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Esquire


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from November 1958 through 
July 1968.  He died in January 2001 and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied the appellant's claims of 
service connection for the cause of the veteran's death and 
entitlement to DEA benefits.

In June 2004, the appellant testified at a personal hearing 
before a Decision Review Officer (DRO) at the RO.  A copy of 
the hearing transcript is associated with the claims file.  

The case was initially before the Board in January 2005, at 
which time, the Board remanded the matter back to the RO for 
additional development.  After completion of the requested 
development, the case was returned to the Board for appellate 
review.  The Board issued a decision denying the appellant's 
claim in March 2007.  The appellant appealed the Board's 
March 2007 decision to the United States Court of Appeals for 
Veterans Claims (CAVC).  

While her claims were pending at the CAVC, the appellant's 
representative and the VA Office of General Counsel filed a 
Joint Motion in February 2008 requesting that the CAVC vacate 
the Board's decision and remand the case to the Board for 
further development and readjudication.  In a February 2008 
Order, the CAVC granted the Joint Motion and the case was 
returned to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant contends that service connection for the cause 
of the veteran's death is warranted.  She asserts that the 
veteran's death-contributing diabetes mellitus and 
hypertension began during service.  The current record does 
not support the appellant's contentions.

The record reveals that the veteran was diagnosed with 
diabetes and hypertension during the 1970's, although he 
always maintained, during his lifetime, that his diabetes and 
hypertension began during service.  In that regard, the 
veteran filed multiple service connection claims during his 
lifetime for hypertension and diabetes mellitus.  All claims 
were denied because there was no evidence of record linking 
the hypertension and/or diabetes to service.  Importantly, 
the veteran's claim for service connection for diabetes 
mellitus was denied by the Board in an August 1985 decision 
because diabetes mellitus was, in fact, not diagnosed until 
five years after separation from service, in 1973.  
Similarly, hypertension was not diagnosed until 1974.  The 
competent medical evidence of record has never shown that the 
veteran's diabetes and/or hypertension began during service.

According to the Joint Motion, the record in this case is 
incomplete.   The record contains a March 1967 statement from 
the Interagency Board of U.S. Civil Service Examiners for 
North Alabama noting that the veteran's eligibility for a job 
as a food service worker was cancelled because of 
hypertension; however, there is no indication as to what 
medical records, if any, the Interagency Board of Civil 
Service Examiners relied upon in making the determination 
that the veteran had hypertension in 1967.  The Joint Motion 
requires that VA obtain such records, if they exist, despite 
the fact that such attempt has already taken place during the 
veteran's lifetime.  Specifically, in a February 1970 letter 
to the veteran, the RO explained that the 1967 document could 
not be considered medical nexus evidence, but that acceptable 
medical evidence might consist of a copy of the medical 
report or examination upon which that decision was based.  
The veteran was encouraged to submit any such evidence; 
however, the record reflects that no evidence, or 
authorization for VA to obtain such evidence, was 
subsequently received from the veteran.  

Additionally, the Joint Motion requires that VA attempt to 
obtain medical records from the Birmingham, Alabama VA 
Hospital from 1966 showing that the veteran had hypertension 
at that time.  

Finally, the Joint Motion requires the Board to discuss 
whether the veteran's in-service obesity may have caused the 
veteran's diabetes, given that excessive body weight is a 
risk factor for diabetes and the veteran was obese during 
service.  

Although obesity is certainly a risk factor in the 
development of diabetes, a discussion of whether the 
veteran's obesity may have led to his diabetes begs the 
question as to whether obesity is in fact a disability for 
which service connection may be granted.  Moreover, even if a 
medical professional were to opine that the veteran's obesity 
in service as likely as not led to development of his 
diabetes after service, the fact remains that the medical 
evidence does not indicate that the diabetes began during 
service, or within a year following discharge from service.  
Moreover, any opinion regarding whether the veteran's in-
service obesity caused his diabetes in this case would likely 
be based on speculation, given the record in this case.  
Nevertheless, as the Joint Motion requires such a discussion, 
a medical opinion should be obtained.



Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with 
the claims file all VA and/or private 
medical records concerning treatment for, 
and diagnosis of diabetes and/or 
hypertension during service or shortly 
thereafter that are not already of 
record, including, but not limited to VA 
treatment records from the Birmingham VA 
Medical Center in 1966 and any medical 
records used or relied upon by the 
Interagency Board of Civil Service 
Examiners in making the determination 
that the veteran had hypertension in 
1967.  If no such records can be located, 
so state, indicating what efforts were 
made to locate such records.  

2.  Obtain an opinion from an appropriate 
medical professional as to whether it is 
at least as likely as not that the 
veteran developed hypertension and/or 
diabetes during service.  The opinion 
should include a discussion of whether 
the veteran's obesity is considered a 
disability, and if so, whether his in-
service obesity as likely as not caused 
the veteran to develop diabetes years 
after service, given the facts in this 
case.  The claims folder must be made 
available to and reviewed by the 
physician in conjunction with the 
requested opinion.  

3.  Following completion of the 
development requested, readjudicate the 
appellant's claims.  If any benefit 
sought on appeal remains denied, the 
appellant and her representative should 
be provided with a supplemental statement 
of the case (SSOC), and an appropriate 
period of time allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


